DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This office action is an allowance in response to the filing of the applicant’s amendments/remarks on 12/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a Divisional Application from 15/149,500 (now US Patent 10,910,873).
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claims 1, 11 and 20, Noguchi was the closest prior art of record, Noguchi discloses an fluorescent LED lighting device and lighting ON/OFF mode switching method, however the prior art of record does not clearly discloses the specific configuration and control scheme of the claimed method for initiating a transfer of a load between a primary power source and a secondary power source, the method comprising: sensing an electrical signal providing power from the primary power source to the load; detecting a non-conforming power event by determining that a parameter of the electrical signal is greater than a first threshold value; responsive to detecting the non-conforming power event, determining a quantity of non- conforming power events that occur during a first time interval; comparing the determined quantity of non-conforming power events to a second threshold value; and responsive to the 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-10, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding claims 12-19, which depends on claim 11, these claims, are allowable for at least the same reasons given for claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3.	Applicant’s arguments, see remarks (pages 7-8), filed 12/23/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The Terminal disclaimer filed by the applicant on 12/23/2021 has been approved by the office on 12/30/2021. Therefore, the previous double patenting rejection has been withdrawn. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Arulandu et al (US 9,872,348 B2) discloses a lighting circuit and a method of operating a lighting circuit are described. A rectifier has an input for an alternating voltage V. At least a first and a second LED assembly are connected to be supplied with electrical power from the rectifier. The first LED assembly is electrically connected to a first output of the rectifier and electrically connected in series with an input 36 of a switching converter circuit. The second LED assembly is electrically connected to an output of the switching converter circuit. A control assembly is connected to a tap in the series connection for controlling operation of the first LED assembly, however does not discloses the particular claimed invention.
	Van Der Veen et al (US 9,655,176 B2) discloses a LED light source comprising: input terminals (K1, K2) for connection to a mains voltage supply source, a rectifier (RB) coupled to the input terminals for rectifying the mains supply voltage supplied by the mains supply voltage source and comprising rectifier output terminals, a DC-DC converter (CONV) for generating a DC current out of the rectified mains supply voltage, comprising converter input terminals connected to the rectifier output terminals and comprising a first converter output terminal (A) and a second converter output terminal (B), —a LED load (LL) with an anode coupled to the first converter output terminal via a current control element (D5) for blocking a current flowing from the anode of the LED load to the first converter output terminal, and with a cathode coupled to the second converter output terminal via a first controllable switch (M1) having a control electrode 
	Chen et al (US 2008/0088241 A1) discloses a device in which has a lighting module receiving a direct current power output by a power management module. The lighting module outputs a direct-current power signal, and stores the signal by using a power storage control function. The lighting module processes the power signal, when a light source driving module does not output a light source driving signal. The lighting module outputs a lighting light source driving signal. A lighting unit e.g. LED lamp, is electrically coupled to the lighting module, and receives the source driving signal to output a light source, however does not discloses the particular claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836